DETAILED ACTION
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 65, 66, and 68-79 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister et al. (US 2006/0020192) in view of DeLuca et al. (USP #6,129,666).
As to claims 65, 66, and 68-74, Brister teaches an analyte monitoring system (Abstract)
comprising: an analyte sensor (32) adapted to sense an analyte level while at least partially inserted in the body of a user ([0107]); and a housing (24) adapted to couple with the analyte sensor (Fig. 11B).
	Brister fails to teach the housing comprising a plurality of grooves. DeLuca teaches a sensing device that is attached to the skin in which the device contains grooves (153) to provide passages of escape for excess moisture during use of the device and to prevent a premature failure of the adhesive on the surface (col. 6 lines 34-45) . As such, it would have been obvious to modify Brister with DeLuca to provide grooves on the surface of the housing to allow for excess moisture to escape and prevent sensor detachment during use. 
It is noted that while DeLuca fails to teach that a portion of grooves are at angles to each other, nor the additional shapes recited in claims 66 and 68-74. However, it is noted that applicant fails to provide any support for the criticality of any of the recited orientation of the grooves. In fact, it is noted that the only portions of the specifications which even uses the word “grooves” are in paragraphs 95 and 104, to element 508 found in Fig. 5B and 10F, as well as element 1028 found in Fig. 10M. Both elements refer to a portion of the loader or container, 
	As to claim 75, Brister teaches an adhesive patch adapted to adhere the housing to skin of the user (8), wherein the housing has an exterior face coupled with the adhesive patch (Fig. 9A).
	As to claim 76, DeLuca teaches the plurality of grooves are in the exterior face (Fig. 18).
	As to claim 77, Brister teaches the housing comprises a receptacle (Fig. 11B - area for subassembly 26).
	As to claim 78, Brister teaches the receptacle is in the exterior face (Fig. 11A).
	As to claim 79, Brister teaches a sensor assembly comprising the analyte sensor (26), wherein the receptacle is adapted to receive the sensor assembly (Fig. 11B - 32).
	
80 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister et al. (US 2006/0020192) and DeLuca et al. (USP #6,129,666), and further in view of Brauker et al. (US 2005/0245799).
As to claim 80, the above combination does not necessarily teach that the receptacle is adapted to receive the sensor assembly with a snap fit. However, Brister does teach that other components can be mated using a snap fit ([0213]). In addition Brauker teaches an implantable analyte sensor in which mechanical attachments can be snap-fit onto a sensor body ([0062]). As such, it would have been obvious to modify the above combination to utilize an attachment mechanism taught by Brauker and incorporate a known way to attach components together as it would be obvious to try such a substitution.

Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive. Applicant has argued that having grooves that are at angles to each other would be inconsistent with their purpose as DeLuca is dimensioned such that the width is significantly shorter than its length. However, this is unpersuasive. Consider the teachings of Binder et al. (US 2004/0260224), for example. Binder teaches a device placed on the skin of the user (Abstract) in which a gel layer which contacts the skin contains grooves to aid in directing moisture away from the skin of the user ([0045]). Binder shows at least two configurations of grooves, one in which the grooves are in parallel lines, and another where the grooves are in a “tread pattern”, both of which have been reproduced below. 

    PNG
    media_image1.png
    310
    838
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    341
    915
    media_image2.png
    Greyscale

In addition, Binder also teaches that perforations can be used instead ([0045]). One of ordinary skill in the art, therefore, would recognize that any groove configuration which is capable of directing sweat away from the user could be used as a matter of obvious design choice. And it would is possible to include these perpendicular grooves to those already found in DeLuca. As stated earlier, there is no discussion of any criticality to the claimed groove structures. As such, a claimed invention resulting in any of the recited structure is a matter of obvious design choice.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791                                                                                                                                                                                           	3/10/21